--------------------------------------------------------------------------------



THIRD AMENDMENT TO SERVICES AGREEMENT


This Third Amendment to the Services Agreement, dated December 8, 2019, to the
Services Agreement, dated December 14, 2017 between  Ariel Scientific
Innovations Ltd., a company organized under the laws of Israel ("Ariel"), and
Qrons Inc., a Wyoming corporation (the “Company”). as amended by First Amendment
to Services Agreement, dated April 12, 2018 and a Second Amendment to Services
Agreement dated Dec. 14, 2018 (collectively, the “Services Agreement”)
WHEREAS, the Company and Ariel are parties to the Services Agreement; and


WHEREAS, the Company and Ariel desire to amend the Services Agreement to extend
the term thereof for an additional twelve months as provided herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:




1. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Services Agreement.


2.         Amendment. The Services Agreement shall be hereby amended as follows:


       The Service Period as defined in Section 1.2 of the Services Agreement is
hereby extended for an additional twelve-month period and shall terminate on
December 14, 2020.


3. Fees. In consideration for the performance of the Services, the Company shall
pay Ariel $17,250 within 30 days of the date hereof and an additional $17,250 on
or before May 1, 2020.


3. Ratification. Except as specifically amended hereby, all of the terms and
conditions of the Services Agreement shall remain in full force and effect and
are hereby ratified and approved.


4. Counterparts. This Third Amendment may be executed in one or more
counterparts each of whch when executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.


IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
as of December 8, 2019.


Ariel Scientific Innovations Ltd.
By: /s/Larry Loev

Name: Larry Loev

Title: Chief Executive Officer

Qrons Inc.
By: /s/ Jonah Meer

Jonah Meer
Chief Executive Officer